Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
the conductive assembly comprising: an annular retainer coupleable with the bearing outer ring or with the bearing housing and having a centerline and an open inner end defining an annular groove; and at least two conductors each having a radially outer end disposed within the retainer groove and a radially inner end contactable with the shaft, each conductor being formed of a plurality of conductive fibers arranged to extend radially inwardly from the retainer inner end, the at least two conductors being spaced apart circumferentially about the centerline so as to define at least two axial passages between the retainer and the shaft; and at least two spacers, each spacer being disposed between a respective two of the at least two conductors and having a radial outer end disposed within the retainer and a radial inner end spaced outwardly from the shaft such that one of the axial passages is defined between the spacer inner end and the shaft.

Claim 10
the conductive assembly comprising: an annular retainer coupleable with the bearing outer ring or with the bearing housing and having a centerline and an open inner end defining an annular groove; and at least two sets of first conductive fibers and two sets of second conductive fibers spaced alternately and circumferentially about the retainer centerline such that each set of the second conductive fibers is disposed between a respective two of the sets of the first conductive fibers, each first conductive fiber extending radially inwardly from the retainer groove, having a first radial length and being contactable with the shaft outer surface and each second conductive fiber extending radially inwardly from the retainer groove and having a second radial length substantially lesser than the first radial length such that an arcuate axial passage is defined radially between each one of the sets of the second fibers and the shaft outer surface.

Claim 18
providing a plurality of conductive fibers each having opposing ends and a first length between the ends, a length of metal wire, and an elongated rectangular strip of metallic material having a length, an upper surface and two longitudinal edges; positioning the plurality of conductive fibers upon the upper surface of the strip such that the ends of each fiber extend outwardly of the edges of the strip and the plurality of fibers is distributed along the length of the strip; placing the wire upon the distributed plurality of conductive fibers such that wire extends centrally along the length of the strip; bending each one of the two longitudinal edges of the metal strip toward the other longitudinal edge so as to form two spaced apart legs, the two legs defining a groove and retaining the wire and plurality of fibers within the groove, and to cause each one of the conductive fibers to bend about the wire such that the two ends of each fiber are adjacent to each other; forming the strip and the wire into an annular body with a centerline such the plurality of fibers extend radially toward a centerline; and cutting all of the fibers within each one of a plurality of separate portions of the fibers so as to provide a plurality of cut portions of the fibers, the fibers of each cut portion having a second length lesser than the first length, each cut portion of the fibers defining a separate axial passage when the annular body is disposed about a shaft.

Claim20
the conductive assembly comprising: an annular retainer coupleable with the bearing outer ring or with the bearing housing and having a centerline and an open inner end defining an annular groove; at least two conductors each having a radially outer end disposed within the retainer groove and a radially inner end contactable with the shaft, each conductor being formed of a plurality of conductive fibers arranged to extend radially inwardly from the retainer inner end, the at least two conductors being spaced apart circumferentially about the centerline so as to define at least two axial passages between the retainer and the shaft; and a circular hoop disposed within the retainer and wherein each conductive fiber of each conductor has two opposing ends and is bent about the hoop such that the two ends of each fiber are disposed at the conductor inner radial end.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656